DISMISS and Opinion Filed October 7, 2022




                                   S  In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                               No. 05-22-00170-CV

       CHUAN CHEN AND M. TAYARI GARRETT, Appellants
                            V.
       DEBORAH LUSHIA, 5335 BENT TREE FOREST DRIVE
     CONDOMINIUMS HOMEOWNERS’ ASSOCIATION INC., AND
    MANAGEMENT OF ASSOCIATIONS AND COMMUNITIES, INC.,
                         Appellees

                On Appeal from the 192nd Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DC-21-17249

                         MEMORANDUM OPINION
                Before Justices Molberg, Pedersen, III, and Goldstein
                            Opinion by Justice Goldstein
      Appellants Chuan Chen and her attorney M. Tayari Garrett appeal from the

trial court’s February 15, 2022 order transferring a case from county court to the

underlying district court and awarding sanctions against Garrett. We questioned our

jurisdiction over this appeal because there did not appear to be a final judgment or

other appealable order. As directed, the parties filed letter briefs addressing the

jurisdictional issue.
         Generally, this Court has jurisdiction over final judgments and certain

interlocutory orders as permitted by statute. See Lehmann v. Har–Con Corp., 39

S.W.3d 191, 195 (Tex. 2001); TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(a)

(listing appealable interlocutory orders). A final judgment is one that disposes of all

parties and claims. See Lehmann, 39 S.W.3d at 195. A transfer order pursuant to

local rules is neither a final judgment nor an interlocutory order for which an appeal

is authorized by statute. See Payne v. Eley, No. 05-20-00506-CV, 2020 WL

2316068, at *1 (Tex. App.—Dallas May 11, 2020, no pet.); see also Albrecht v. Bank

of New York Mellon for CWABS, Inc., Asset-Backed Certificates, Series 2005-17,

No. 05-17-00272-CV, 2018 WL 992023, at *4 (Tex. App.—Dallas Feb. 21, 2018,

pet. denied) (mem. op.) (appeal from final judgment following transfer, pursuant to

local rule 1.06, of new case to court that previously dismissed related case for want

of prosecution).

         In the underlying case, Chen filed an application for temporary restraining

order, temporary injunction, and permanent injunction in district court. The district

court conducted a hearing on Chen’s request for a temporary restraining order on

December 3, 2021. Following the hearing, Chen filed a notice of nonsuit of her

entire case.1 The trial court signed an order dismissing the case without prejudice

on December 8.



   1
       The notice of nonsuit is viewable on the trial court’s website.

                                                     –2–
      On December 13, Chen filed an identical lawsuit in county court. Without

notice to appellees, the county court held a hearing and signed a temporary

restraining order on December 17. In response, appellees filed, on December 23, a

motion to transfer the related case from county court back to the district court and

motion for sanctions against Garrett for failing to disclose that the county court case

was related to the district court case as required by local rules. Appellees filed an

amended motion to transfer on January 25. By order signed on February 16, 2022,

the district court granted appellees’ motion and transferred the county court lawsuit

to itself. The district court also awarded sanctions against Garrett.

      Although appellants filed a letter brief, they fail to cite any authority allowing

a direct appeal of an order of transfer pursuant to local court rules. Because the

appealed order is not subject to appellate review, we dismiss the appeal for want of

jurisdiction. See TEX. R. APP. P. 42.3(a).




                                             /Bonnie Lee Goldstein/
                                             BONNIE LEE GOLDSTEIN
                                             JUSTICE


220170F.P05




                                         –3–
                                   S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                               JUDGMENT

CHUAN CHEN AND M. TAYARI                 On Appeal from the 192nd Judicial
GARRETT, Appellants                      District Court, Dallas County, Texas
                                         Trial Court Cause No. DC-21-17249.
No. 05-22-00170-CV        V.             Opinion delivered by Justice
                                         Goldstein. Justices Molberg and
DEBORAH LUSHIA, 5335 BENT                Pedersen, III participating.
TREE FOREST DRIVE
CONDOMINIUMS
HOMEOWNERS’ ASSOCIATION
INC., AND MANAGEMENT OF
ASSOCIATIONS AND
COMMUNITIES, INC., Appellees

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

      It is ORDERED that appellees DEBORAH LUSHIA, 5335 BENT TREE
FOREST DRIVE CONDOMINIUMS HOMEOWNERS’ ASSOCIATION INC.
AND MANAGEMENT OF ASSOCIATIONS AND COMMUNITIES, INC.
recover their costs of this appeal from appellants CHUAN CHEN AND M. TAYARI
GARRETT.


Judgment entered October 7, 2022




                                   –4–